DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Applicant’s election without traverse of Invention I, species of FIGs 2-8 in the reply filed on 5/3/2021 is acknowledged.
Claims 9-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 8500609). 

    PNG
    media_image1.png
    715
    604
    media_image1.png
    Greyscale

Williams teaches regarding claim:


2. The weighted walker attachment system according to claim 1, wherein the attachment means comprise at least one clamp adapted to engage the at least one elongated frame member (clamp 40 with sections 44 and 42).

3. The weighted walker attachment system according to claim 1, wherein the base comprises a longitudinally extending base plate (base plates 26a and 26b).

5. The weighted walker attachment system according to claim 3, wherein the base plate includes a longitudinal slot for aiding in positioning the base plate on the at least one elongated frame member (longitudinal U-cross section slot of base plates 26a/b as seen in FIG 3).

6. The weighted walker attachment system according to claim 1, further comprising means for securing the at least one weighted member to the base (projections 20a/b for accepting weights 30a/b as seen in FIGs 5a/b).


8. The weighted walker attachment system according to claim 1, wherein the weighted walker attachment system comprises a plurality of weighted members that can be selectively attached to the base in various combinations to alter the weight of the weighted walker attachment system (by using differently weighted members 30a/b as discussed in Col 3, ln 62-67: “Removable weight halves 30a and 30b enable the insertable molded weights 30 to be replaced, thereby allowing heavier or lighter weights to be inserted to vary the weight, which enables a user to set the resistance and strength building level during movement.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams.

Williams teaches regarding claims:

4. The weighted walker attachment system according to claim 3, wherein the attachment means comprise first and second clamps positioned at respective longitudinal ends of the base plate and adapted to engage the at least one elongated frame member and be secured (see clamps 40 on each longitudinal end in FIG 2), but does not teach the above wherein the clamps comprise respective setscrews. However, as per MPEP 2143, it has long been held to be well within the abilities of one of ordinary skill to modify references to yield “a product or process that is more desirable, for example 

7. The weighted walker attachment system according to claim 6, wherein said securing means comprise at least one projection extending from the base and on which the at least one weighted member can be mounted (projections 20a/b as discussed above and seen in FIGs 5a/b). Williams does not teach a corresponding nut adapted to engage the at least one projection to secure the at least one weighted member in place relative to the base. However, as per MPEP 2143, it has long been held to be well within the abilities of one of ordinary skill to modify references to yield “a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” In the instant case, including a threaded fastener and nut with the projection of Williams would predictably result in a more secure and stronger attachment of the weight. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams accordingly.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784